GENERAL

GE&lLDC.kWN                     Arrs-rx~   aa. TEXAS




Ilr, George W. Cox
Slate Health Officer
Austin, Texas

Dear Sir:                                    opinion ra. O-2661
                                             Be' Legality of 00uaties in San
                                             Jaoiuto Water District usiag remitted
                                             mosey for public health purposes, as
                                             defraying part of expease of a cow&y
                                             health unit.

           Your request for am opiaicm of this Department on the above stated
questim   has bsennceiad.    k quota frcm your~letter as follows:.

          "Please give me a ruling on the follmingr~ Aooordiag to House Bill
1079 of the Regular Ssseioa of the forty-sixth Legislature, page 984, Seotiom 1
prov%deS that tar money nanitted to the San Jaciato Uater Shed Distriat b OX-
pended to for the comfort, health and gamera1welfare of the aitizeas of said
distriot. lkuld it be legal for the counties in this diatriot to use a mat of
this nmmuyk   public health purposes, such as defrvirg the partial axpaam of
a County Health Wait?"

            House Bill Boo01079, Acts   46th LagisPtum,   ma@   in part as follwa~

"Seotiom 1. The purpose of this A& is to further carry out the oomaad to the
Legislature contained in Artiole 16, Section 59a of tha Constitutioa of the
State of Texas to pass suoh laws a8 may be appropriate tothe oonservatio~ and
dsvelo~sat of all the natural re8ouroe8 of this State, including ths oomtral,
storirmg,prewwmtion, aad distribution of its stolm end flood uatsrs,   the
maters of its rivers ad stmmw,    for irrigation, power, and &ll other useful
purposes, the reolpmation and irrigation of its arid, samiatid, aad other lands
needing drainage, the oommrvatioa and developnstitof its forests, mter,rad
hydroeleotrio power, the presarvation and conseratiom of a11 such xmtural re-
sources in said District by aiding said Distriot in owryimg out the powers,
duties, and firnotionsoonf‘erredupon suoh Distriot ullddrand by tirtue'oof6he
Act oraatiag the San Jaoiato River Conservation arl.Reolglation Distriot, &ad
inthe prcdnotioaof the canfort, health, and gemral welfare of the oititem
of suoh District. The grants and aids hersiaabove set out are made aad ruth-
orised bythis Act.

"Sec. 2. For a period of tea (10) years or for such portiom of such period
as may be required, but ao longer, Pnd oommeaoing with~the fiscal year bsgia-
aiag Saptember 1, 1939, there is heroby donated and@-antsd by the State of
Texas to the San Jaointo I(iverCoaservatioa &ad Reolamation Distriot fiI?Q
Dr. GeorgeW, Cox - Page 2 (O-2661)


(50) percent of all State ad viLorm tams collectedfor GeneralRev-u0
purposesupon the propertyand frtrmpersossin the Couatierof Moatgcrmery,
Walker,San Jaointo,amd all that part of Idlw-tyCouMzyembracedin th Sp1
JaointoUatarnhed,said countiesoceuprisiag  in whole or in part the rasps&-
ive Districthersinabuve set out, and shall includethe rolli% sto& belong-
ing to railroadcompanieswhich shall be ascertainedand apportioaedas now
providedby law. The taxes herebydonatedshall be used by the respectim,
Distriatfor the purposeof oarryingout the powem, duties,and functionscon-
ferred upon suoh Distriotby the Legislatureof the State of Tens, pmvided,
h-r-,    that the taxes hsreia donatedand grantedia the Coumtissof WaBer..md
Sm Jaointo      shallnot apply, nor be allocatedor doratedin this Act, lutil
the provisionsof SenateBill No* 89,~passedat the RegularSessionof the Forty-
sixth Lagislatum, hecome inoperatiwt however,iathat went, Cues aoozuing
in the countieshereinabovenamed shall applyud be donatedas is providedhere-
in for the other oouxtiw embmoed in this Aot, ud providedfurthorthat all
that part of LibertyCounty enbracedir the San JaointoWatershedshallbe
abraoed in this Act, ud all taxomsimurilgfromthat portionof such County
shall be allocatedaad donatedto tha Sar JaoirtoRiver Gmservatiom and Reola-
matiollDistrictas hereinaboveprovided. . . .II

          The Saa JaoiatoComservntiorand ReoluuatiomDistriotwas oreatodby
virtue md under Chapter8, Title 128, Vernon'sAnnotatedCivil Statutes. It io
to ba noted that under the abovementioaadsot of the Legislature(II.B. No. 1079,
Acts ofths 46th legislature)that fifty per cent of all State ad valorantaxes
ooll&ed for generalpurposesnnoa the propertyand from personsviathe oourties
named iasaid Act am spaoifioallydonatedud gra&ed by the State to the San
JaointoRiver Conservationard ReclamationDistriot,urdthat suohtaxenthat am
donatedby said Act shall be used by ths Districtfor the purposaof carryingouh
the powers,duties md fumotionaconferredupon the Dirtriotbytho Legislatum
of the Stats. The above meation6dgrant is not made to any county or oounties
nlrmedim the rot, but as above Etated*is specificallygrantedto the San Jaoimto
River Conservation and ReolPmationDistriot.

          In view of the fomgoing statute,you am mspeotfully advised that it
is the opinionof this deparbneatthat ao oountynuued in House Bill No. 1079
Acts of the Forty-sixthLegislature,supra,is authorizedor has say authority
whatsoeverto use any portionof the taxes remittedby the State to the San JaoiB-
to River Conservationand ReolpmatioaDistriotfor the purposeof defrayingthe
partialexpense of a countyhealthunit or for am other purpose.

APPHOVEDSEP 13, 1940                       Yours very truly
/s/Gerald C. %a
ATTOR~YGENERAL OFTEXAS                 ATTORNEYGEERALOF TEXAS

AWaAW:egw                               & /s/ArdallZLllialM

APPRfNEDaOPINIONCOMMITTEE                      ArdellUilliama
         BYBWB    CEAIRbW                            AscLstaut